Citation Nr: 1202713	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-35 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus Type 2 with retinopathy, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for depression, to include as secondary to diabetes mellitus Type 2.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1967.  He served in the Navy, where he earned a Vietnam Service Medal and a Republic of Vietnam Campaign Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran did not have service within the Republic of Vietnam, and is not presumed to have been exposed to Agent Orange. 

2.  The service treatment records are negative for evidence of diabetes mellitus, hypertension, and depression, and each of these disabilities were first manifested many years after discharge from service without evidence of a nexus between current disability and active service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus Type 2 with retinopathy was not incurred or aggravated during active service, nor may it be presumed to have been incurred during active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2011). 

2.  Hypertension was not incurred or aggravated in active service, nor may it be presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

3.  Depression was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with letters in March 2005, January 2007, and April 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  These letters were provided to the Veteran prior to the initial adjudication of his claims.  Although the notification regarding the assignment of disability ratings and effective dates for the issue of service connection for diabetes mellitus type 2 was not received until after the initial adjudication of the claim, this does not result in any harm to the Veteran, as his claim has been readjudicated since receipt of the notification.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  His records from the Social Security Administration (SSA) are of record.  Private medical records and VA treatment records have been obtained.  The Veteran's personnel records have been associated with the claims folder, and research has been conducted to ascertain whether or not the ships to which the Veteran were assigned ever docked in Vietnam.  

The Veteran has not been afforded a VA examination for any of his claimed disabilities.  However, the evidentiary requirements for an examination have not been met for any of the claims.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, while the Veteran has current diagnoses of all his claimed disabilities, there is absolutely no evidence of any of the three disabilities during service.  Furthermore, none of the disabilities were diagnosed until at least 25 years after discharge from service, and there is no competent evidence to suggest that these disabilities may be associated with active service.  The Veteran has not reported a continuity of symptomatology since discharge from service for any of the claimed disabilities.  Therefore, even the low threshold for finding a link between the current disabilities and service has not been met, and the examinations are not warranted in these claims.  

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeals. 

Service Connection

The Veteran contends that he has developed diabetes mellitus type 2 with retinopathy, hypertension, and depression as a result of active service.  He notes that he served aboard ships in the vicinity of Vietnam, and believes that he was exposed to Agent Orange.  He further argues that his depression has developed due to his diabetes mellitus.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If cardiovascular-renal disease to include hypertension or diabetes mellitus becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hypertension or diabetes during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected even though there is no record of such disease during service.  These diseases include diabetes mellitus Type 2.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  





Diabetes Mellitus

The Board finds that the evidence does not support entitlement to service connection for diabetes mellitus type 2 with retinopathy on either a direct or presumptive basis.  

The current medical records show that the Veteran was diagnosed as having diabetes mellitus type 2 in 1994, which was approximately 27 years after his discharge from service.  Other records confirm the Veteran has retinopathy of the left eye.  Therefore, the requirement for a current diagnosis has been met.  

However, the evidence fails to support service connection on a presumptive basis.  As noted above, any Veteran who served in the Republic of Vietnam between 1962 and 1975 is presumed to have been exposed to Agent Orange, and any of these Veterans who then develop diabetes mellitus type 2 is presumed to have done so as a result of the Agent Orange exposure.  The Veteran's service personnel records confirm that he served during the appropriate period, and that he was awarded a Vietnam Service Medal and a Republic of Vietnam Campaign Medal.  These records also show that the Veteran served in the Navy, and that he was assigned to two different aircraft carriers that were stationed offshore of Vietnam.  His personnel records as well as ship histories for the aircraft carries on which the Veteran served show that sorties were flown from these carriers in support operations in Vietnam.  The regulation states that "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6).  However, in this case, there is no evidence that the Veteran was ever actually ashore in Vietnam, as is required by regulation.  Moreover, the Veteran does not contend that he ever set foot in Vietnam or served in the inland waterways.  In short, there was no "duty or visitation" in the Republic of Vietnam during which he may have been exposed to Agent Orange.  Therefore, the Veteran is not presumed to have been exposed to Agent Orange or similar such herbicides, and his diabetes mellitus type 2 with retinopathy is not presumed to be the result of such exposure.  The Veteran claims that he was exposed to herbicides because he served in the vicinity of the Republic of Vietnam.  He does not cite to a specific incident of exposure or explain how he knows that he was exposed.  As such, his claim of herbicide exposure is not competent evidence.  

The evidence also fails to support entitlement to service connection for diabetes on either a direct basis or presumptive basis based on diagnosis within one year of discharge from service.  The service treatment records are negative for complaints, treatment or a diagnosis pertaining to diabetes mellitus type 2.  The September 1967 discharge examination was normal, and a urinalysis conducted at that time was negative for sugar.  

As noted above, the post service medical records show that diabetes mellitus was initially diagnosed in approximately 1994, which was well after the end of the one year presumptive period.  The diabetes mellitus has not been related to active service by a competent medical professional, and the Veteran is not competent to establish such a relationship.  He does not claim to have had continuity of symptomatology since discharge.  The Board concludes that there is no basis for service connection for diabetes mellitus type 2 with retinopathy on either a direct basis or a presumptive basis based on a diagnosis within one year of discharge from service.  

Hypertension

The Board finds that the evidence does not support entitlement to service connection for hypertension on either a direct or presumptive basis.  

Private medical records show that the Veteran was initially diagnosed with hypertension in the late 1990s.  Therefore, the requirement of a current diagnosis has been met.  

However, the service treatment records are negative for complaints, treatment or a diagnosis pertaining to hypertension.  The September 1967 discharge examination was normal, and the Veteran's blood pressure at that time was 118/78.  

The hypertension was initially diagnosed well after the end of the one year presumptive period.  It has not been related to active service by a competent medical professional, and the Veteran is not competent to establish such a relationship.  He does not claim to have had continuity of symptomatology since discharge.  Hypertension is not a disability that has been related to Agent Orange, and has already been noted the Veteran may not be presumed to have been exposed to Agent Orange.  The Board concludes that there is no basis for service connection for hypertension on either a direct basis or a presumptive basis based on a diagnosis within one year of discharge from service.  

Depression

The Board finds that the medical evidence does not support entitlement to service connection for depression.  

The Veteran's current medical records include diagnoses of depression.  This appears to have been first diagnosed in 2001 following the death of the Veteran's wife.  Therefore, the requirement for a current diagnosis has been met.  

However, the service treatment records are negative for complaints, treatment or a diagnosis pertaining to depression or any other psychiatric disability.  The September 1967 discharge examination was normal.  

The depression was initially diagnosed decades after the Veteran's discharge from service.  The Veteran's private medical records show it developed after the death of the Veteran's spouse, and also show that the Veteran initially attributed his depression to this event.  It has not been related to active service by a competent medical professional, and the Veteran is not competent to establish such a relationship.  He does not claim to have had continuity of symptomatology since discharge.  At this juncture, the Board acknowledges the medical texts that have been submitted in support of the Veteran's claim, and which purport to show a relationship between the Veteran's diabetes mellitus and depression.  However, whether or not this is true in the Veteran's particular case is irrelevant, as service connection has not been established for diabetes mellitus, and it follows that service connection on a secondary basis may not be considered.  See 38 C.F.R. § 3.310(a) (2011).  The Board concludes that there is no basis for service connection for depression.  


ORDER

Entitlement to service connection for diabetes mellitus Type 2 with retinopathy, to include as due to Agent Orange exposure is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for depression, to include as secondary to diabetes mellitus Type 2 is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


